Exhibit 24.1 Power of Attorney Each person whose signature appears below, hereby authorizes and appoints Michael Stocker and Peter Wiget or either of them as his attorneys-in-fact with full power of substitution and re-substitution, to sign and file on his behalf individually and in each such capacity stated, below, the Annual report of Goldsands Development Company on Form 10-K for the year ending December 31, 2010, and any amendments thereto to be filed with the Securities and Exchange Commission, a national securities exchange or automated quotation system of a registered securities association, or similar body, and otherwise, as fully as such person could do in person, hereby verifying and confirming all that said attorneys-in-fact, or their or his substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Signature and Title Date /s/ Michael Stocker May 12, 2011 Michael Stocker, Director, President and Chief Executive Officer (Principal Executive Officer) /s/ Alois Wiget May 12, 2011 Alois Wiget, Director /s/ Peter Wiget May 12, 2011 Peter Wiget, Director, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer), Secretary, and Treasurer /s/ Robert Van Tassell May 12, 2011 Robert Van Tassell, Director /s/ Patrick Gorman May 12, 2011 Patrick Gorman, Director and Chairman of the Board /s/ Sam Storey May 12, 2011 Sam Storey, Director
